Jackson, Judge,
concurring.
I concur in the judgment of this court affirming that of the court below ; but I wish to say that I am inclined to think that the business of a telegraph company is very similar to that of a common carrier, and approximates very nearly to that business. The telegraph company undertakes to ca/rry and deliver a message from one point to another; and, whilst it does not carry the identical piece of paper on which the message is written, nor undertakes to do so, yet it does agree to carry and deliver the message itself — the sense and substance of the letter which is delivered to it at the place from which it starts. It agrees to re-write the message at the place of destination, and to carry it, thus re-written, to the place of business, or the residence, of the party or *439persons to whom it is directed. It is immaterial, in my judgment, that the carrier does not carry, or bargain to carry, the worthless thing on which the valuable substance is written, provided he carries, or agrees to carry, that valuable substance itself; or by what means he shall carry that substance, whether by steam over a railroad, or by electricity over wires. Its obligation is to carry and deliver a message, on which most important business transactions may depend. Its obligation is to carry this message very rapidly, and it charges increased compensation for so carrying and delivering. It is chartered for that purpose, and is bound by the charter and the very nature of its business, to carry for everybody who will pay it. It acts, therefore, not only as a carrier, but as a common carrier; and, therefore, I am not prepared to say that the court below committed error in denominating it as a quasi common carrier, and in applying the rules which govern that bailment to the telegraph company. The latest commentators, and the current of the authorities, seem to concur in this view of the law, and to apply the rules governing common carriers to telegraph companies.